Citation Nr: 0400185	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to February 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO.  

The veteran appeared before the undersigned Member of the 
Board for a hearing held at the RO in July 2003.  

(This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  



REMAND

As an initial matter, the Board notes that the veteran has 
undergone two recent hearing examinations.  

A VA examination in December 2001 was completed for purposes 
of evaluating whether the veteran was entitled to an 
increased rating for his service-connected hearing loss.  

The veteran also underwent another hearing examination in 
June 2003.  He provided a copy of the report for this 
examination at the time of his recent hearing.  

In light of the veteran's assertions regarding the impact of 
his service-connected hearing loss advanced at that hearing, 
the Board finds that another VA audiometric examination 
should be performed in order to fully evaluate the service-
connected hearing impairment.  

For instance, in his February 2002 Notice of Disagreement, 
the veteran asserted that his hearing loss affected his life 
daily in that he had to have his telephone volume amplified 
and had a major problem understanding speech.  He also 
testified that people had difficulty understanding him and 
often thought he was angry if he inadvertently raised his 
voice.  

Moreover, the veteran asserted during his hearing that he had 
just spent the past seven years training for a job as a 
realtor that he lost because of his hearing problems.  
Specifically, the veteran stated that he felt like his 
hearing and his ability to think constructively were being 
questioned and that, at forty-five years of age, he had no 
future.  

The crux of the veteran's testimony at the July 2003 hearing 
and reiterated by his appointed representative, consisted of 
assertions that the hearing tests conducted to date did not 
adequately or accurately reflect the extent to which the 
service-connected bilateral hearing loss affected his life 
and ability to work.  

The veteran at the time of the hearing also submitted a copy 
of a report referable to a language/learning evaluation dated 
in January 2003 in support of his claim for increase.  

The veteran in this regard should be afforded an opportunity 
to submit additional evidence showing that the service-
connected hearing impairment presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321 
(2003).  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law prior to the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims of an increased rating for the 
service-connected bilateral hearing loss.  

2.  The RO in this regard should take 
appropriate steps to contact the veteran 
in order to have him provide information 
or additional evidence to support his 
assertions regarding how the service-
connected bilateral hearing loss has 
affected his employability in accordance 
with the provisions of 38 C.F.R. § 3.321 
(2003).  

3.  The RO should then arrange for the 
veteran to undergo VA ear and audiometric 
examinations in order to determine the 
current severity of the service-connected 
bilateral hearing loss.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
Complete audiometric testing should be 
performed to fully evaluate the service-
connected bilateral hearing loss.  
Complete rationale for all opinions 
expressed should be provided.   

4.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claim.  
This should include consideration of the 
assignment of a compensable rating on an 
extraschedular basis in accordance with 
the provisions of 38 C.F.R. § 3.321 
(2003).  If any decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




